 

[image_003.jpg] 

 

Exhibit 10.6





 

Novavax RESTRICTED STOCK AGREEMENT

 



This Restricted Stock Agreement (“Agreement”) is made as of [•] by and between
Novavax, Inc., a Delaware corporation (“Company”), and [•] (“Stockholder”).

 

Whereas, the Company desires to issue, and Stockholder desires to acquire, stock
of the Company as herein described, on the terms and conditions hereinafter set
forth;

 

Whereas, the issuance of common stock hereby is pursuant to Section 8(a) of the
Company’s 2005 Stock Incentive Plan (“Plan”), which is a compensatory benefit
arrangement for the employees, officers, directors, consultants and advisors of
the Company.

 

Now, Therefore, It Is Agreed between the parties as follows:

 

1. Issuance of Stock. The Company hereby agrees to issue to Stockholder, and
Stockholder agrees to accept, an aggregate of [•] shares of the Common Stock of
the Company (the “Stock”), having a value as determined by the Board of
Directors of the Company of $[•] per share (for an aggregate value of $[•]), in
exchange for Stockholder’s past services and/or expected provision of future
services on behalf of the Company or its affiliated entities. Delivery of the
Stock shall occur electronically following the execution of this Agreement, or
at such other time and place as the parties may mutually agree.

 

2. Risk of Forfeiture

 

(a) With respect to Stock that has vested pursuant to Section 2(b), if
Stockholder ceases to be employed (as an employee, consultant or director as
further described in Section 2(b)) by the Company and its subsidiaries for any
reason, including but not limited to death or disability, all then-outstanding
and unvested Stock acquired by Stockholder hereunder shall be automatically and
immediately forfeited. Stockholder, or Stockholder’s personal representative as
the case may be, hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership, at no cost to the Company, of any
such shares that are unvested and forfeited hereunder, (ii) agrees to deliver to
the Company, as a precondition to the issuance of any certificate(s) of Stock,
one or more stock powers, endorsed in blank, with respect to such Stock, and
(iii) agrees to take such other actions as the Company may reasonably request to
accomplish the transfer or forfeiture of any such Stock hereunder.

 

(b) On the date that is one (1) year after the “Vesting Commencement Date” (as
set forth on the signature page to this Agreement), 25% equal to [•] shares of
Stock shall vest, and such vesting will continue on each anniversary thereafter
for the next three years at 25% per year. In order for the Stock to vest on a
particular vesting installment date, the Stockholder must have been and must be
an employee, director or consultant of the Company or a parent or subsidiary of
the Company continuously until such vesting installment date. By way of example,
if an employee terminates and immediately thereafter becomes a consultant of the
company, such individual will be deemed to have a continuous qualifying role
with the Company. Accordingly, all of the Stock shall vest as of the anniversary
of the Vesting Commencement Date. The final vesting installment may cover
additional shares to take into account any fractional shares.

 



 

 

 

3. Adjustments to Stock. If, from time to time, prior to full vesting, there is
any change affecting the Company’s outstanding Common Stock as a class that is
effected without the receipt of consideration by the Company (through merger,
consolidation, reorganization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, change in corporation structure or other transaction not involving the
receipt of consideration by the Company), then any and all new, substituted or
additional securities or other property to which Stockholder is entitled by
reason of Stockholder’s ownership of Stock shall be immediately subject to
vesting hereunder and be included in the word “Stock” for all purposes of this
Agreement with the same force and effect as the shares of the Stock presently
subject to vesting.

 

4. Escrow of Unvested Stock. As security for Stockholder’s faithful performance
of the terms of this Agreement and to insure the availability for delivery of
Stockholder’s Stock, Stockholder agrees, at the closing hereunder, to deliver to
and deposit with the Secretary of the Company or the Secretary’s designee
(“Escrow Agent”), as Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares blank) in a form
attached hereto as Exhibit A, together with a certificate or certificates
evidencing all of the Stock subject to vesting; said documents are to be held by
the Escrow Agent and delivered by said Escrow Agent pursuant to the Joint Escrow
Instructions of the Company and Stockholder set forth in Exhibit B attached
hereto and incorporated by this reference, which instructions shall also be
delivered to the Escrow Agent at the closing hereunder. Stockholder hereby
acknowledges that the Secretary of the Company, or the Secretary’s designee, is
so appointed as the Escrow Agent. Stockholder agrees that the Escrow Agent shall
not be liable to any party hereof (or to any other party), and may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Stockholder agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as Escrow Agent for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as Escrow Agent pursuant to the terms of this Agreement.
Stockholder agrees that if the Secretary of the Company resigns as Secretary,
the successor Secretary shall serve as Escrow Agent pursuant to the terms of
this Agreement.

 

5. Rights of Stockholder. Subject to the provisions of Sections 6, 8, 12 and 13
herein, Stockholder shall exercise all rights and privileges of a shareholder of
the Company with respect to the Stock deposited in escrow. Stockholder shall be
deemed to be the holder for purposes of receiving any dividends that may be paid
with respect to such shares of Stock and for the purpose of exercising any
voting rights relating to such shares of Stock, even if some or all of such
shares of Stock have not yet vested.

 

6. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Stockholder shall not assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Stock
while the Stock is not fully vested. After any Stock has been fully vested,
Stockholder shall not assign, hypothecate, donate, encumber or otherwise dispose
of any interest in the Stock except in compliance with the provisions herein and
applicable securities laws. During the period of time during which the
Stockholder holds the Common Stock, the value of the Common Stock may increase
or decrease, and any risk associated with such Common Stock and such fluctuation
in value shall be borne by the Stockholder.

 



2.

 

 

7. Restrictive Legends. All certificates representing the Stock shall have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
hereto):

 

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT
TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
COMPANY.”

 

(b) Any legend required by Company officials.

 

8. Investment Representations. In connection with the issuance of the Stock,
Stockholder represents to the Company the following:

 

(a) Stockholder is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Stock. Stockholder is
acquiring the Stock for investment for Stockholder’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Act.

 

Stockholder is familiar with the provisions of Rule 144, under the Securities
Act of 1933, as in effect from time to time, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. The Stock may be
resold by Stockholder in certain limited circumstances subject to the provisions
of Rule 144, which requires, among other things: (i) the availability of certain
public information about the Company and (ii) the resale occurring following the
required holding period under Rule 144 after the Stockholder has acquired, and
made full payment of (within the meaning of Rule 144), the securities to be
sold.

 

(b) Stockholder further understands that at the time Stockholder wishes to sell
the Stock there may be no public market upon which to make such a sale, and
that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, Stockholder would be precluded from selling the Stock under Rule 144
even if the minimum holding period requirement had been satisfied.

 



3.

 

 

9. Section 83(b) Election. Stockholder understands that Section 83(a) of the
Code, taxes as ordinary income the difference between the amount paid for the
Stock and the fair market value of the Stock as of the date any restrictions on
the Stock lapse. In this context, “restriction” includes the right of the
Company to receive transfer of the Stock as set forth in Section 2 above.
Stockholder understands that Stockholder may elect to be taxed at the time the
Stock is acquired, rather than when and as vesting occurs, by filing an election
under Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within thirty (30) days from the date of transfer. Even if the fair
market value of the Stock at the time of the execution of this Agreement equals
the amount paid for the Stock, the 83(b) Election must be made to avoid income
under Section 83(a) in the future. Stockholder understands that failure to file
such an 83(b) Election in a timely manner may result in adverse tax consequences
for Stockholder. Stockholder further understands that an additional copy of such
83(b) Election is required to be filed with his or her federal income tax return
for the calendar year in which the date of this Agreement falls. Stockholder
further acknowledges and understands that it is Stockholder’s sole obligation
and responsibility to timely file such 83(b) Election, and neither the Company
nor the Company’s legal or financial advisors shall have any obligation or
responsibility with respect to such filing. Stockholder acknowledges that the
foregoing is only a summary of the effect of United States federal income
taxation with respect to acquisition of the Stock hereunder, and does not
purport to be complete. Stockholder further acknowledges that the Company has
directed Stockholder to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Stockholder may reside, and the tax consequences of
Stockholder’s death. Stockholder assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Stock.

 

10. Refusal to Transfer. The Company shall not be required (a) to transfer on
its books any shares of Stock of the Company which shall have been transferred
in violation of any of the provisions set forth in this Agreement, or (b) to
treat as owner of such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares shall have been so
transferred.

 

11. No Service Rights. This Agreement is not an employment or service contract
and nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company (or a parent or subsidiary of the Company) to terminate
Stockholder’s employment or service for any reason at any time, with or without
cause and with or without notice.

 

12. Miscellaneous.

 

(a) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (iii) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party
hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.

 

(b) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Stockholder, Stockholder’s
successors, and assigns. Company’s rights hereunder shall be assignable by the
Company at any time or from time to time, in whole or in part.

 



4.

 

 

(c) Attorneys’ Fees; Specific Performance. Stockholder shall reimburse the
Company for all costs incurred by the Company in enforcing the performance of,
or protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees. It is the intention of the parties
that, upon a forfeiture pursuant to the terms of this Agreement, the Company
shall be entitled to receive the Stock, in specie, in order to have such Stock
available for future issuance without dilution of the holdings of other
shareholders. Furthermore, it is expressly agreed between the parties that money
damages are inadequate to compensate the Company for the Stock and that the
Company shall be entitled to specific enforcement of its rights to purchase and
receive said Stock.

 

(d) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

 

(e) Further Execution. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

 

(f) Independent Counsel. Stockholder acknowledges that Stockholder has been
provided with an opportunity to consult with their own legal counsel and tax or
other advisors with respect to this Agreement.

 

(g) Entire Agreement; Amendment. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede and merge all prior agreements or understandings, whether written
or oral. This Agreement may not be amended, modified or revoked, in whole or in
part, except by an agreement in writing signed by each of the parties hereto.
The provisions of the Plan apply to the Stock awarded under this Agreement, and
any word or term that is capitalized, but not otherwise defined in this
Agreement, shall have the meaning set forth in the Plan.

 

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

5.

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  Novavax, Inc.                     By:          





 

Stockholder acknowledges and agrees that the vesting of shares pursuant to
Section 2 hereof is earned only by continuing service as an employee, consultant
or director at the will of the company. Stockholder further acknowledges and
agrees that nothing in this agreement shall confer upon Stockholder any right
with respect to continuation of such employment or service relationship with the
company, nor shall it interfere in any way with Stockholder’s right or the
company’s right to terminate Stockholder’s employment or consulting relationship
at any time, with or without cause.

 

Stockholder further acknowledges that any risk related to the fluctuation in the
value of the stock from and after the date hereof, including any losses to
Stockholder as a result of forfeiture pursuant to Section 2, shall be borne by
Stockholder.

 

Stockholder acknowledges that Stockholder has read all tax related sections and
further acknowledges Stockholder has had an opportunity to consult Stockholder’s
own Tax, Legal and Financial Advisors regarding the purchase of common stock
under this Agreement.

 

Stockholder acknowledges and agrees that in making the decision to acquire the
common stock hereunder Stockholder has not relied on any statement, whether
written or oral, regarding the subject matter hereof, except as expressly
provided herein and in the attachments and exhibits hereto.

 



  Stockholder:                     Address:          



 



Vesting Commencement Date: [•]





 

6.

 

 

Attachments:

 

Exhibit A – Stock Assignment

 

Exhibit B – Joint Escrow Instructions

 

7.

 

 

Exhibit A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 



For Value Received, [•] hereby sells, assigns and transfers unto Novavax, Inc.,
a Delaware corporation (the “Company”), pursuant to the Restricted Stock
Agreement, dated [•], by and between the undersigned and the Company (the
“Agreement”) [•] shares of Common Stock of the Company standing in the
undersigned’s name on the books of the Company and does hereby irrevocably
constitute and appoint both the Company’s Secretary and the Company’s attorney,
or either of them, to transfer said stock on the books of the Company with full
power of substitution in the premises. This Assignment may be used only in
accordance with and subject to the terms and conditions of the Agreement, in
connection with the redemption of shares of Common Stock issued to the
undersigned pursuant to the Agreement, and only to the extent that such shares
remain unvested under the Agreement.

 



Dated:       



 





        (Signature)               (Print Name)



 

[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
redemption rights set forth in the Agreement without requiring additional
signatures on the part of Stockholder.]

 

8.

 

 

Exhibit B

 



JOINT ESCROW INSTRUCTIONS



 

Corporate Secretary

Novavax, Inc.

20 Firstfield Road

Gaithersburg, MD 20878

 



Sir or Madam:

 

As Escrow Agent for both Novavax, Inc., a Delaware Company (“Company”) and [•]
(“Stockholder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock
Agreement dated as of [•] (“Agreement”), to which a copy of these Joint Escrow
Instructions is attached as Exhibit B, in accordance with the following
instructions:

 

1. In the event Company or an assignee shall elect to exercise any redemption
rights set forth in the Agreement, the Company or its assignee will give to
Stockholder and you a written notice specifying the number of shares of stock to
be redeemed, the redemption price, if any, and the time for a closing thereunder
at the principal office of the Company. Stockholder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the redemption price, if any (which may include
suitable acknowledgment of cancellation of indebtedness) for the number of
shares of stock being redeemed pursuant to the exercise of the its redemption
rights.

 

3. Stockholder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Stockholder does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and complete any transaction herein contemplated,
including but not limited to any appropriate filing with state or government
officials or bank officials. Subject to the provisions of this paragraph 3,
Stockholder shall exercise all rights and privileges of a shareholder of the
Company while the stock is held by you.

 

4. This escrow shall terminate upon the exercise in full or expiration of such
redemption rights, whichever occurs first.

 



9.

 

 

5. If at the time of termination of this escrow under Section 4 herein you
should have in your possession any documents, securities, or other property
belonging to Stockholder, you shall deliver all of the same to Stockholder and
shall be discharged of all further obligations hereunder; provided, however,
that if at the time of termination of this escrow you are advised by the Company
that any property subject to this escrow is the subject of a pledge or other
security agreement, you shall deliver all such property to the pledgeholder or
other person designated by the Company.

 

6. Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Stockholder while acting in good faith
and in the exercise of your own good judgment, and any act done or omitted by
you pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or Company, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or Company by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver these Joint Escrow Instructions documents or papers deposited
or called for hereunder.

 

10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
the Company. In the event of any such termination, the Secretary of the Company
shall automatically become the successor Escrow Agent unless the Company shall
appoint another successor Escrow Agent, and Stockholder hereby confirms the
appointment of such successor as Stockholder’s attorney-in-fact and agent to the
full extent of your appointment.

 

12. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 



10.

 

 

13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

14. All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party
hereto at such party’s address set forth below, or at such other address as such
party may designate by ten (10) days advance written notice to the other party
hereto.

 

Company:

novavax, inc.

20 Firstfield Road

Gaithersburg, MD 20878

Stockholder: [•] Escrow Agent:

Corporate Secretary

novavax, inc.

20 Firstfield Road

Gaithersburg, MD 20878

 

15. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

16. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder. You may rely upon the advice of such counsel, and you may pay such
counsel reasonable compensation therefor. The Company shall be responsible for
all fees generated by such legal counsel in connection with your obligations
hereunder.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agents. It is understood and agreed that the Company may at any
time or from time to time assign its rights under the Agreement and these Joint
Escrow Instructions.

 

11.

 

 

18. These Joint Escrow Instructions shall be governed by and interpreted and
determined in accordance with the laws of the State of Delaware, as such laws
are applied by Delaware courts to contracts made and to be performed entirely in
Delaware by residents of that state.

 



  Very truly yours,         novavax, inc.:               By                
Stockholder:            





 





Acknowledged           Escrow Agent:          



 



12.

